Citation Nr: 1720794	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss ,prior to August 18, 2016, and in excess of 50 percent disabling thereafter.

2. Entitlement to an initial rating in excess of 30 percent disabling for anxiety, to include depression.

3. Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1952 to April 1956.
      
These matters come before the Board of Veteran's Appeals (Board) on appeal from August 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

These matters were previously before the Board in December 2014, at which time the Board remanded the claims to schedule the Veteran for a videoconference hearing. In June 2015, the Veteran withdrew his hearing request. 38 C.F.R. § 20.702(e) (2016). The case returned to the Board in November 2015 and was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to August 18, 2016, the Veteran's hearing loss was manifested, at its worst, by Level III hearing impairment in the left ear and Level II in the right ear. 

2. Subsequent to August 18, 2016, the Veteran's hearing loss has been manifested, at its worst, by Level VIII hearing impairment in the left ear and Level IX in the right ear.

3. The Veteran's psychiatric disorder has manifested in symptoms of anxiety, memory loss, and depression throughout the appeal period, with very little impairment of occupational and social functioning.

3. The Veteran's service-connected bilateral hearing loss prevents him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss, prior to August 18, 2016, and in excess of 50 percent disabling thereafter are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for an initial rating in excess of 30 percent disabling for anxiety and depression are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9413 (2016).

3. The criteria for entitlement to TDIU have been satisfied. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for an initial or increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of the facts presented to VA's Rating Schedule at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below. See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

I. Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical. 38 C.F.R. § 4.86(b). That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately. Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007),  the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Id.

By way of background, service connection for bilateral hearing loss was established, effective July 30, 2010.  The RO assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100. Subsequently, the Veteran submitted a Notice of Disagreement in January 2012 and in a February 2017 rating decision, the RO awarded a disability rating of 50 percent, effective August 18, 2016.

In connection with his claim, the Veteran underwent VA examinations in February 2011, March 2013, and August 2016. At the February 2011 examination, he described difficulty understanding speech, especially in a noisy environment. The audiogram revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
30
35
55
65
65
RIGHT
30
40
55
65
65

The puretone threshold average was 55 in the left ear and 56 in the right ear. Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 84 percent in the left ear and 94 percent in the right ear. These audiometry test results equate to Level II in the left ear and Level I in the right ear. 38 C.F.R. § 4.85, Table VI. Applying these levels to Table VII, the Veteran's hearing acuity equates to a noncompensable disability rating. 38 C.F.R. § 4.85, Table VII. An addendum opinion was obtained in August 2011 clarifying the examiner's statement on etiology. 

At the March 2013 VA examination, the Veteran complained of an inability to hear with background noise and of an inability to hear at night upon removal of his hearing aids. The Veteran's puretone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
60
75
80
RIGHT
30
40
55
65
70

The puretone threshold average was 64 and speech discrimination was 88 percent in the left ear. The puretone threshold average was 58 and speech discrimination was 92 percent in the right ear. These audiometry test results equate to Level III in the left ear and Level II the right ear. Applying these levels to Table VII, the Veteran's hearing acuity equates to a noncompensable disability rating.  

At a March 2013 Decision Review Officer (DRO) hearing, the Veteran testified that he had difficulty hearing his girlfriend and often had to ask her to repeat herself. He had difficulty hearing the television and turned the volume up, frequently causing his girlfriend to ask him to turn it down. Because he removed his hearing aids at night and there were break-ins nearby, he was worried about not hearing an intruder. He adopted a dog who was "a barker" so he could be awoken at night if necessary.

In August 2016, the Veteran underwent a new VA examination, and stated he had trouble hearing everything. Testing revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
45
50
60
80
85
RIGHT
40
55
65
70
75

The puretone threshold average was 69 and speech recognition was 50 percent in the left ear; the puretone threshold average was 76 and speech recognition was 50 percent in the right ear; The Veteran was diagnosed with sensorineural hearing loss bilaterally in the frequency range of 500 to 4000. These audiometry test results equate to Level VIII in the left ear and Level IX in the right ear. Applying these levels to Table VII, the Veteran's hearing acuity equates to a 50 percent disability rating. The examiner also stated that the Veteran's hearing loss would have a significant effect on his ability to function in an occupational setting and that he would have difficulty in any setting with background noise.

The Board notes that Table VIA is not applicable when evaluating the left ear, as none of the VA examiners indicated that speech discrimination testing was inappropriate for the Veteran, and the examinations did not show the Veteran's threshold to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz. 38 C.F.R. §§ 4.85(c), 4.86(a). Evaluation of the right ear, however, is appropriate because at the August 2016 examination, the Veteran's threshold was 55 decibels or higher at each of the four specific frequencies. Applying the 76 puretone threshold average to Table VIA, the Veteran's right ear hearing acuity equates to Level VI. As evaluation under Table VI is more advantageous to the Veteran than under Table VIA, the Board will use Table VI to evaluate his right ear.

In summary, based on the VA audiological examinations of record, the Board finds that prior to the August 2016 VA examination, the Veteran exhibited hearing no worse than Level III in the left ear and Level II in the right ear. Further, beginning in August 2016 the Veteran's hearing was no worse than Level VIII in the left ear and Level IX in the right ear. 

To the extent that the Veteran may believe that his hearing loss is more severe than currently evaluated, the Board observes that, although he is competent to report symptoms such as difficulty understanding speech or hearing clearly with background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a particular evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
 
Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss prior to August 18, 2016, nor entitled to a rating in excess of 50 percent thereafter.  

The Board has considered whether additional staged ratings under Hart are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his hearing acuity has not warranted a higher rating than already granted at any time during the appeal period. Hart, supra. Therefore, assigning any further staged ratings is not warranted.

II. Anxiety and Depression

The Veteran's service-connected anxiety disorder, to include depression, is currently evaluated as 30 percent disabling from February 13, 2012, under Diagnostic Code 9413 of the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

Turning to the evidence of record during the appeal period, the Veteran was first seen by a mental health professional in January 1999 for cognitive memory changes and anxiety. VA clinicians indicated that he suffered from anxiety and memory loss. The primary diagnosis was rule out dementia and he was subsequently placed on medication for mild dementia. He was diagnosed with Alzheimer's disease in June 2012. He was placed on several medications, but eventually discontinued use of them.

The Veteran was afforded a VA examination in December 2012 where symptoms of anxiety, mild memory loss (such as forgetting names, directions or recent events), disorientation to time or place, and irritability with ringing in his ears were observed. He reported that he first began feeling anxious after an in-service plane crash required him to transport dead bodies. The examiner concluded that the Veteran suffered from anxiety and depression caused by or related to his service-connected hearing loss and tinnitus. He further stated that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. The Veteran admitted that he should be seeking treatment for his symptoms but instead opted to quietly suffer at home.

The Veteran has not undergone any psychiatric treatment throughout the appeal period and does not take medication for his anxiety. At the March 2013 DRO hearing, he stated that he does not like taking medication, does not like doctors, and does not often complain or seek treatment.

In an August 2014 private treatment record, it was noted that the Veteran's wife characterized his memory problems as mild and unchanged. His memory problems were listed as name recognition and forgetting to do several tasks during the day. 

The Veteran underwent another VA examination in August 2016 where symptoms of anxiety, mild memory loss (such as forgetting names, directions or recent events), impairment of short- and long-term memory (i.e. retention of only highly learned material, while forgetting to complete tasks), and disorientation to time or place were observed. The Veteran reported that he worked for fifty years post-service, but retired due to memory problems. The examiner stated that his anxiety symptoms were not severe or frequent enough to negatively impact his employment history, and the anxiety symptoms would result in very little functional impairment of occupational and employment activities.

An addendum opinion was provided in January 2017 to address the symptom of "disorientation to time and place." The examiner explained that this symptom was not related to the Veteran's anxiety disorder, but instead was a result of an adverse reaction to morphine from recent back surgery. The Veteran had reported on examination that he had a bad reaction where he felt "like a zombie," fell out of bed, experienced confusion and noticed fluctuations in his memory.

The Board finds that the VA examination reports and addendum opinion are competent, credible, and probative as to severity of the Veteran's psychiatric symptoms during the period on appeal. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, based on objective data coupled with lay statements. 

The Board concludes that the Veteran's symptoms most closely approximate a 30 percent disability rating. His observed symptoms of anxiety, memory loss, and depression and the lack of functional impairment support an evaluation of 30 percent. Although the Veteran did experience disorientation to time or place, this was caused, according to the Veteran himself, by an adverse reaction to medication from back surgery. He also experienced impairment of short- and long-term memory, but has been treated for this in conjunction with Alzheimer's disease. Fluctuations in memory also occurred due to the adverse medication reaction. The symptoms recorded do not approach the severity, frequency, and duration required for a higher rating. The Board acknowledges that the Veteran has not sought psychiatric treatment and therefore, the available medical evidence is limited. However, he has not asserted that he suffers from additional symptoms. 

Although the Veteran had some of the criteria listed under the criteria for a 50 percent rating, the above analysis reflects that the symptoms did not more nearly approximate the criteria for a 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.

Because the preponderance of the evidence is against an allowance of an evaluation in excess of 30 percent for the service-connected anxiety and depression, the benefit-of-the-doubt doctrine is inapplicable. 38 U.S.C.A. § 5107(b). Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III. TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991). Marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16.

The Veteran's service-connected disabilities include: bilateral hearing loss, rated 50 percent; anxiety disorder, to include depression, rated 30 percent; and tinnitus, rated 10 percent. The Veteran's combined disability rating is 70 percent, effective August 18, 2016. Thus, the threshold requirements for a TDIU are met. 38 C.F.R. § 4.16(a).

With the threshold requirements satisfied, the question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran has a high school education and worked as an aircraft mechanic in the Air Force. After service, the Veteran worked for fifty years in automobile sales. He noted at a routine audiology appointment in March 2000 that he had to use the telephone a lot at work and after being fitted for hearing aids, subsequently noted difficulties. VA treatment records indicate that he would switch to his hearing aids' telephone program or would switch to a Telecoil feature to hear more clearly. The Veteran eventually discontinued use of the Telecoil feature and continued to note frustrations to clinicians with the telephone program switch. The Veteran was last employed in May 2003. He stated that he retired from his job due to memory problems, such as forgetting clients' names. 

As noted above, the December 2012 VA examiner found that the Veteran's anxiety symptoms were not severe enough to interfere with occupational functioning. The March 2013 VA audiological examiner stated that the Veteran's degree of hearing loss would not be a factor in employment. She opined that his understanding in a conversational situation would limit his abilities, but believed it was due to a combination of cognitive decline as well as declining speech understanding. The August 2016 VA mental health examiner concluded that the anxiety symptoms the Veteran was experiencing would result in very little functional impairment of occupational activities. The August 2016 VA audiological examiner stated that his bilateral hearing loss would have a significant effect on his ability to function in an occupational setting, and he would have more difficulty in a setting with background noise.

The Veteran chose to retire because of memory loss, likely due to the mild dementia diagnosed in 1999. However, it is clear that the demands of his only post-service occupation, car salesman, would likely render him unemployable due to his service-connected bilateral hearing loss. The Veteran expressed frustration with his difficulties in using a telephone with his hearing aids, a key function of his job, during a time that this disability was noncompensable. Since then, his condition has worsened significantly and been rated accordingly. Indeed, the August 2016 VA examiner believed his hearing loss would have a significant effect on his ability to function in an occupational setting.

The Board finds that, based upon the evidence of record, and giving the Veteran every benefit of the doubt, his service-connected bilateral hearing loss has rendered him unable to secure or follow substantially gainful employment. 38 C.F.R. § 4.16(a); Gilbert v. Derwinski, at 57. The weight of the evidence is in at least relative equipoise and therefore the Veteran is entitled to TDIU. 

IV. Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable rating for bilateral hearing loss, prior to August 18, 2016, and in excess of 50 percent disabling thereafter, is denied.

An initial rating in excess of 30 percent disabling for anxiety, to include depression, is denied.

A total rating based on individual unemployability is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


